United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PUSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 [ ] TRANSITION REPORT PUSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25380 CHINA HUAREN ORGANIC PRODUCTS, INC. (Exact Name of Small Business Issuer as specified in its Charter.) DELAWARE 43-1401158 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o American Union Securities, Inc. , 100 Wall Street, 15th Floor, New York, NY 10005 (Address of Principal Executive Offices, including zip code) 212-232-0120 (Issuer's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" inRule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNoý The number of shares of common stock, par value $.01 per share, outstanding as ofAugust 19, 2008 was 14,699,853. CHINAHUAREN ORGANIC PRODUCTS, INC. FORM 10-Q QUARTERLY PERIOD ENDED June 30, 2008 INDEX TABLE OF CONTENTS PART 1 - FINANCICAL INFORMATION Page Item 1: Financial Statemtents 3 Item 2: Management's Discussion and Analysis of Financial Condition 10 and Results of Operations Item 3: Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T: Controls and Procedures 11 PART 11 - OTHER INFORMATION Item 1: Legal Proceedings 12 Item 1A: Risk Factors 12 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3: Defaults Upon Senior Securities 12 Item 4: Submission of Matters to a Vote of Security Holders 12 Item 5: Other Infomration 12 Item 6: Exhibits 12 2 Part I Financial Information Item 1. Financial Statements CHINA HUAREN ORGANIC PRODUCTS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, 2008 December 31, 2007 Assets Unaudited Audited Current Assets: Cash and equivalents $ 14,510 $ 76,658 Accounts receivable, net of allowance for doubtful amounts of $48,567 and $45,668 , respectively 4,808,161 4,521,106 Inventories 300,373 762,972 Prepaid expenses 1,572,500 1,591,952 Other current assets 8,019 110 Total Current Assets 6,703,563 6,952,798 Property and Equipment, Net 9,211 10,670 Deposit for Purchase of Fixed Assets 3,927,424 3,692,950 Total Assets 10,640,198 10,656,418 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued expenses 98,824 87,732 Loan from officers/stockholders 93,670 90,132 Tax payable 1,677,889 1,570,078 Other current liabilities 481 5,127 Total Current Liabilities 1,870,864 1,753,069 Stockholders' Equity Series C preferred stock, $0.01 par value, 150,000 shares authorized 100,000shares issued and outstanding 1,000 1,000 Common stock,$0.01 par value,100,000,000 shares authorized 14,699,853 shares issued and outstanding 146,999 146,999 Additional paid-in capital 6,043,876 6,043,876 Reserve fund 259,244 259,244 Retained earnings 766,752 1,447,838 Accumulated other comprehensive income 1,551,463 1,004,392 Total Shareholders’ Equity 8,769,334 8,903,349 Total Liabilities and Stockholders’ Equity $ 10,640,198 $ 10,656,418 See notes to consolidated financial statements. 3 CHINA HUAREN ORGANIC PRODUCTS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS)(UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Unaudited Unaudited Unaudited Unaudited Revenues $ - $ 1,345,385 - $ 6,580,678 Cost of Goods Sold - 789,864 - 5,773,838 Gross Profit - 555,521 - 806,840 Operating Expenses Selling expenses 2,331 3,102 4,912 73,048 General and administrative expenses 47,781 99,712 61,835 164,086 Total Operation Expenses 50,112 102,814 66,747 237,134 (Loss) IncomeFrom Operations (50,112) 452,707 (66,747) 569,706 Other Income (Expenses) Interest income 4,656 4,228 9,180 8,423 Other expense, net (45,673) (32,629) (80,582) (77,463) Loss on disposal of inventory (542,937) - (542,937) - Total Other Expenses (583,954) (28,401) (614,339) (69,040) (Loss) IncomeBefore Income Taxes (634,066) 424,306 (681,339) 500,666 Provision for Income Taxes - 140,021 - 165,220 Net (Loss)Income $ (634,066) $ 284,285 (681,086) $ 335,446 Foreign Currency Translation Adjustment 189,733 124,251 547,071 209,474 Comprehensive (Loss) Income $ (444,333) $ 408,536 (134,015) $ 544,920 Net (Loss) IncomePer Common Share -Basic $ (0.04) $ 0.02 (0.05) $ 0.02 -Diluted $ (0.04) $ 0.02 (0.05) $ 0.02 Weighted Common Shares Outstanding* -Basic 14,699,853 14,699,853 14,699,853 14,699,853 -Diluted 14,999,850 14,999,850 14,999,850 14,999,850 * As restated to reflect recapitalization and the subsequent reverse stock split. See notes to consolidated financial statements. 4 CHINA HUAREN ORGANIC PRODUCTS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2008 2007 Unaudited Unaudited Cash Flows From Operating Activities: Net(Loss) Income $ (681,086) $ 335,446 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Bad debt adjustment - 20,358 Depreciation 2,076 6,145 Loss on disposal of inventory 542,937 - Changes in operating assets and liabilities Accounts receivable - (4,026,577) Inventories (47,727) 4,417,882 Other receivable (575) - Employee travel and operation advance - 15,248 Advances to suppliers (7,290) 49,478 Prepaid expenses 113,333 194,259 Accounts payable and accrued expenses 5,192 67,777 Customer deposit - (75,052) Tax payable - 423,251 Other current liabilities (4,675) 642 Net Cash (Used in) Provided by Operating Activities (77,815) 1,428,857 Cash Flows From Investing Activities Proceeds from repayment of related party advance - 37,441 Payment for deposit of purchase of fixed assets - (1,513,948) Net Cash Used in Investing Activities - (1,476,507) Cash Flows From Financing Activities Proceeds from officers/shareholders loans 72,896 2,202 Payment for loan to officers/shareholders (74,937) 1,885 Net Cash (Used in) Provided by Financing Activities (2,041) 4,087 Net Decrease in Cash and Equivalents (79,856) (43,563) Effect of Exchange Rate Changes on Cash 17,706 (3,026) Cash and Equivalents, at Beginning of Period 76,660 86,266 Cash and Equivalents, at End of Period $ 14,510 $ 39,677 See notes to consolidated financial statements. 5 CHINA HUAREN ORGANIC PRODUCTS INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
